Citation Nr: 0936689	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-21 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 
1972 and from June 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
VA Regional Office (RO) in Wichita, Kansas.  The claim was 
certified for appeal by the Pittsburgh, Pennsylvania, RO.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Pittsburgh, 
Pennsylvania.  A copy of the transcript is of record.

After the claim was certified for appeal, the Veteran 
submitted additional evidence, without a waiver of the right 
to RO initial consideration of the evidence.  See        38 
C.F.R. §§ 20.800, 20.1304(c) (2009).  As the Board is 
granting the Veteran's claim, consideration of this evidence 
by the Board is therefore not prejudicial.


FINDING OF FACT

The record reflects that the Veteran has the mental capacity 
to manage his own affairs.

CONCLUSION OF LAW

The Veteran is competent to handle the disbursement of VA 
funds.  38 U.S.C.A. §§ 501(a), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.353 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States 
Court of Appeals for Veterans Claims explicitly held that 
these notice and assistance provisions do not apply to 
competency determinations.  Consequently, the Board is not 
required to address the RO's efforts to comply with those 
provisions with respect to the issue currently on appeal.

Analysis

The Veteran is service connected for schizoaffective type 
schizophrenia, and he has been evaluated as 100 percent 
disabled since 1988.  He has been judged incompetent for VA 
benefit purposes since January 4, 2008.  

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. § 
3.353(a), which provides that a mentally incompetent person 
is one who because of injury or disease lacks the mental 
capacity to contract or to manage his own affairs, including 
disbursement of funds without limitation.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  38 C.F.R. § 3.353(c).

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his own affairs, including 
the disbursement of funds without limitation, such doubt will 
be resolved in favor of competency.  38 C.F.R. § 3.353(d).

The Veteran has also been diagnosed with bipolar disorder and 
has had a long history of manic behavior, often defined by 
spending large amounts of money.  See, e.g., September 1992 
mental disorder examination.  In 2006, the Veteran's wife 
proposed a finding of incompetency based on the Veteran's 
gambling habits, which allegedly had almost resulted in 
bankruptcy.  In June 2007 and July 2007, the Veteran's 
treating social worker and psychiatrist found the Veteran to 
be incompetent for VA benefit purposes based on a gambling 
addiction.  The psychiatrist also noted that the Veteran 
showed poor judgment about his finances related to his 
thought disorders.  He explained that "several other 
interventions" had been attempted "with only partial 
success so a payee [wa]s [the] only [remaining] option."

In June 2007, the Veteran was admitted to a hospital with 
anxiety and depressive symptoms, where he stayed for 
approximately 10 days.  At discharge, his prognosis was good, 
and he responded well to medication.  His psychiatrist noted 
that his last hospitalization was nine years beforehand, and 
he was impressed with the Veteran's progress.

At the Travel Board hearing in March 2009, the Veteran 
testified that since the finding of incompetency, he had been 
divorced from his wife, and his sister had been appointed the 
new fiduciary.  He noted that he paid bills and instructed 
his sister regarding what bills to pay.  The Veteran stated 
the he received money directly from his sister, and that he 
managed those funds for food, gas, and other incidentals.  
The Veteran said that he had been working as a substitute 
teacher, and as a minister.  He was receiving a paycheck as a 
substitute teacher, which he had been managing on his own.  
See also paystub for work as a substitute teacher from March 
2009.  The Veteran further testified that he was abstinent 
from gambling.  See Travel Board hearing transcript, pp. 17, 
25-27.  See also April 2009 casino self-exclusion request and 
release.

In July 2009, the Veteran submitted a recent statement from 
his custodian.  She noted that since being appointed as the 
custodian, the Veteran had directed her as to what bills to 
pay, how much to pay, what was due, and when to pay them.  
The remaining money was thereafter sent to the Veteran so he 
could pay for incidentals and rent.  She stated that she 
believed the Veteran was fully competent to handle his own 
finances.

After a full review of the record, the Board finds that the 
Veteran is competent for the purpose of receiving direct 
payment of his VA benefits.  Although a physician determined 
that he was incompetent based on his gambling habit in 2006, 
the evidence of record shows that the Veteran no longer 
gambles.  The medical evidence of record also shows that the 
Veteran has been hospitalized only once in the past 10 years 
for his psychiatric disabilities, and he has been controlling 
his symptoms well with medication.  Unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, there will be no determination of 
incompetency without a definite expression regarding the 
question by responsible medical authorities.  The Board 
acknowledges that the Veteran's treating psychiatrist 
determined him to be incompetent in 2006 based on his 
gambling problems, stating that payee was the only remaining 
option after other intervention had not succeeded.  As the 
Veteran is no longer gambling, and the evidence of record 
shows that he has been controlling his manic symptoms with 
medication, the Board finds that he is competent.  Thus, 
considering the presumption of competency and the evidence of 
record, the Board finds that the Veteran is able to 
competently handle disbursement of VA funds.




ORDER

The Veteran is competent for VA benefits purposes, and the 
benefit sought on appeal is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


